Citation Nr: 1752521	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus of the right foot, to include as secondary to hallux valgus as secondary to the service-connected disability of hallux malleus.

2.  Entitlement to service connection for pes planus of the left foot, to include as secondary to hallux valgus as secondary to the service-connected disability of hallux malleus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a rating in excess of 10 percent for subacromial bursitis, right shoulder.

5.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

6.  Entitlement to a rating in excess of 10 percent for hallux malleus.

7.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based upon the need for convalescence. 


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1990 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, May 2011, and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2016.  A transcript of this proceeding has been associated with the claims file. 

The Board's decision denying service connection for left foot pes planus is set forth below.  The remaining issues are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no current diagnosis of pes planus of the left foot.


CONCLUSION OF LAW

The criteria for service connection for pes planus of the left foot are not met.  38 U.S.C. §§ 1101, 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claim in December 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, statements, and testimony from the December 2016 Board hearing have been associated with the record.  Moreover, the Veteran was afforded VA examinations in March 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2014 VA examination is adequate and addressed all the relevant criteria.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, pes planus is not considered a chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran contends that he has pes planus of the left foot due to his service-connected bilateral hallux malleus.  

For the reasons set forth below, service connection for pes planus of the left foot, to include as a result of his service-connected hallux malleus, is not warranted in this case.  

A review of the record does not show a current competent diagnosis of pes planus of the left foot.  While a finding that the Veteran had a disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has been diagnosed with pes planus of the left foot any time since he filed his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  


The March 2014 examiner noted that there is no evidence of pes planus in the left foot.  She specifically observed that the Veteran has a normal arch during nonweightbearing which flattens some when weight bearing, which she determined is a normal finding.  She further observed that x-rays of the feet from 2004 do not demonstrate pes planus.  Thus, the examiner noted that the Veteran does not have a current diagnosis associated with the claimed left foot pes planus.  

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of left foot pes planus.  There is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim. 

The Board notes past VA treatment records do reflect complaints foot pain.  See June 2010 VA treatment record.  The Veteran was also afforded VA Feet examination in February 2011.  At that time, the examiner noted that the Veteran had normal Achilles alignment in non-weight bearing and weight bearing.  There was no forefoot or midfoot alignment.  An arch was present on non-weight bearing and but not upon weight bearing.  While the February 2011 examiner noted a diagnosis of left foot pes planus; the subsequent March 2014 VA examiner determined that although the Veteran has no arch on weight bearing, he does not have left foot pes planus.  There is no competent evidence to refute the January 2017 VA examiner's findings.  The Board finds that the purported diagnosis of left foot pes planus by the February 2011 VA examiner is outweighed by the clinical findings and more probative conclusion by the March 2014 VA examiner. 

Further, while the Veteran is competent to report having pain or discomfort, the evidentiary record does not reflect any current probative diagnosis of left foot pes planus.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted"). 

The Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the Board notes that the Veteran has not identified any probative diagnosis of left foot pes planus.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Unless there is a current disability, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons stated above, the Board finds that the Veteran does not currently have pes planus of the left foot.  Since there is no evidence of any current pes planus of the left foot, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for left foot pes planus is denied.  


ORDER

Service connection for pes planus of the left foot, to include as secondary to hallux valgus as secondary to the service-connected disability of hallux malleus, is denied.



REMAND

Back disability 

Regarding his low back disability, the Veteran has consistently stated that he believes his low back disability is related to his in service automobile accidents.  See Board hearing transcript, p. 18.  While a medical opinion was previously sought, it was noted that there was no objective data or diagnosis of a spine condition in service and no record of back pain after service prior to December 2008.  However, the examination report is inadequate because the examiner improperly relied solely on the absence of documentary evidence as a rationale for the negative nexus opinion.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Therefore, the Board finds that a remand for an addendum opinion is required. See 38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Subacromial bursitis, right shoulder and pseudofolliculitis barbae

The Veteran also asserts that his right shoulder disability and pseudofolliculitis barbae warrant increased ratings.  The Veteran was most recently provided VA examinations regarding this service connected shoulder disability in July 2009 and regarding his skin in May 2014.  The Board notes that at the time of his December 2016 hearing, the Veteran testified that his right shoulder disability and pseudofolliculitis barbae had increased in severity since the last VA examinations.  Specifically he reported that he cannot raise his hand over his shoulder and has had several repeated episodes of shoulder dislocation.  He also claimed that he's taken oral, injection, and topical steroids for his pseudofolliculitis barbae.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for VA examinations is required. 38 U.S.C. § 5103A(d) (West 2012). 

In addition, the Board observes that the July 2009 VA examination did not, per 38 C.F.R. § 4.59, report range of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  Therefore, upon examination, all right shoulder ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, with range of motion measurements of the opposite undamaged joint should be reported.  

Hallux malleus

Regarding the Veteran's service-connected hallux malleus, the record contains additional findings including bilateral hallux valgus.  The Veteran is rated for his hallux malleus as analogous to analogous to metatarsalgia.  Under Diagnostic Code 5279, a 10 percent rating is warranted for both unilateral and bilateral anterior metatarsalgia (Morton's disease).  However, it is unclear as to whether the Veteran is entitled to a separate rating for hallux valgus.  Thus he should be afforded a new VA examination and addendum opinion to address the matter. 

Temporary total evaluation under 38 C.F.R. § 4.30 based upon the need for convalescence

The Veteran contends that he is entitled to a temporary total rating because he was hospitalized for more than 21 days or required convalescence for 30 days or more following surgery on his service-connected hallux malleus.  The record reflects that in addition to his in-service surgeries, the Veteran underwent a bunionectomy in April 2009, with the pre- and postoperative diagnosis being bunion, right foot with hallux limitus.  The Veteran contends that he was out of work from April 29, 2009 until June 15, 2009 following his bunionectomy.  A review of the Veteran's claims file shows that service connection currently is in effect for right hallux malleus.  The April 2009 operative report indicates the adhesions released were likely secondary to past surgery.  However, it is unclear whether the surgery required at least one month of convalescence based on the current record.  Therefore, the Board finds that a VA medical opinion is needed.  An addendum opinion should address the contended etiological relationship between the Veteran's April 2009 surgery and his service-connected right foot hallux malleus and whether the April 2009 surgery required at least one month of convalescence.

Pes planus of the right foot

The Veteran contends that his pes planus of his right foot is related to his hallux valgus which he claims is secondary to his service-connected hallux malleus.  The issue regarding whether the Veteran is entitled to a separate rating for hallux valgus must be resolved in order to allow the Board to assess exactly which claimed disabilities pertaining to the feet are due to service-connected disability.  In addition, the Veteran contends that his operations and postoperative conditions including have to wear a boot lead to his pes planus.  While the February 2011 examiner determined that the Veteran's right foot pes planus is less likely than not caused or aggravated  by his bilateral hallux malleus, she noted causes include injury as a cause of flat feet.  The Veteran has argued that his surgery on the right foot constitutes trauma or injury which has led to development of his flat feet.  Accordingly, an addendum opinion is warranted regarding whether the Veteran's foot surgeries deemed related to his service-connected hallux malleus caused or aggravated his claimed right foot pes planus. 

VA treatment records

Finally, the record reflects that the Veteran receives VA treatment.  Thus all outstanding VA treatment notes should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA treatment records.  All attempts to obtain these records must be documented in the claims file.

2.  Then, refer the entire record to the April 2010 VA examiner for an addendum opinion.  Another examination is not required. However, one should be afforded to the Veteran if it is deemed necessary by the examiner.  The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.

Following any necessary physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following: 

State whether it at least as likely as not (50 percent probability or more) that the Veteran's back disability had onset during a period of active service, or is otherwise related to the Veteran's active service.

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding observable events and adverse symptomatology. 

In providing the requested opinions, the examiner cannot rely solely on absence of documentary evidence as a basis for any opinion.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right shoulder disability.  The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.

The examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, with range of motion measurements of the opposite undamaged joint, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above or concludes that the required testing is not necessary in this case, it should be explained why. 

Ask the examiner to describe the extent of any weakened movement, excess fatigability, or incoordination, on use.  Ask the examiner to express an opinion as to whether there would be additional impairment on repeated use or during flare-ups.  Ask the examiner to, if feasible, express the additional functional impairment due to weakened movement, excess fatigability, or incoordination, or during flare-ups, in terms of the additional degrees of limitation motion.  Ask the examiner, if he or she concludes that it is not feasible to express the additional impairment in degrees of limitation of motion, to explain why such a determination is not feasible.

4.  Schedule the Veteran for a VA skin examination, with an appropriate examiner, to determine the current severity of his pseudofolliculitis barbae.  The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.  The examiner must describe the nature, current severity, and all symptoms associated with the skin disability.

When reassessing the severity of the skin disability, the examiner must:

(a)  Provide specific findings as to the percentage of the entire body affected and the percentage of the exposed areas of the body affected by pseudofolliculitis barbae.

(b)  State whether the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the duration of any such therapy during a 12-month period.

The examiner must also identify all permanent scarring due to pseudofolliculitis barbae, if any.

In arriving at findings of the percentage of the body part affected, the examiner must take into account the frequency and duration of exacerbations and remissions and the historical record.

5.  Schedule the Veteran for a VA podiatric/orthopedic examination to determine the current severity of his service-connected bilateral foot disability.  The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.  The examiner should make specific findings concerning the Veteran's bilateral foot disability as follows:

a)  The examiner should list all impairments due to the Veteran's service-connected bilateral hallux malleus.  The examiner should indicate whether there are any separate and distinct manifestations of the bilateral hallux malleus, to include hallux valgus or whether it overlaps symptomatology already diagnosed.  

b)  The examiner is asked to state whether it is as likely as not (50 percent probability or more) that any current right foot pes planus is caused by his service-connected hallux malleus, to include any related hallux valgus and/ or surgeries;

Or whether it is at least as likely as not (50 percent probability or greater) that any right foot pes planus is aggravated (permanently worsened) by his service- connected hallux malleus, to include any related hallux valgus and/or surgeries.  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

c).  The examiner is asked whether a period of convalescence was required following the Veteran's April 2009 right bunion surgery.  If so, the examiner is asked to estimate the period of convalescence and to specifically indicate whether the surgery required a period of convalescence of one month or more.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

6.  Thereafter, undertake any additional development deemed warranted, and then readjudicate the issues on appeal.  Readjudication should include review of the propriety of encompassing all foot disabilities within a single rating (i.e., whether all symptoms and functional impairment noted are encompassed by the rating criteria), or whether a separate rating for hallux valgus is warranted.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


